Citation Nr: 0013448	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-00 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1960 to December 1962 
and from February 1963 to April 1972.  This matter comes to 
the Board of Veterans' Appeals (Board) from an April 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in which the RO denied entitlement to 
service connection for PTSD.  The veteran has perfected an 
appeal of that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  A clear or substantiated diagnosis of PTSD is not shown 
in accordance with 38 C.F.R. § 4.125 (1999) or otherwise.

3.  Neither the old or new version of 38 C.F.R. § 3.304(f) is 
more favorable to the veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (1993) and (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board concludes that the veteran's claim for service 
connection for PTSD is well grounded because the medical 
evidence shows that a diagnosis of PTSD has been rendered, 
the veteran has provided lay evidence of an in-service 
stressor, and the medical evidence implies that the PTSD is 
related to Vietnam service.  Gaines v. West, 11 Vet. App. 353 
(1998).  VA has a duty, therefore, to assist him in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Epps v. Gober, 9 Vet. App. 341 (1996), 
aff'd, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 2348 (1998).  

The relevant evidence consists of the veteran's service 
records, VA treatment records, and the reports of VA 
psychiatric examinations in March 1997 and March 1999.  The 
Board notes that in his informal hearing presentation the 
veteran's representative requests that the case file be 
remanded to the RO for the purpose of conducting an 
additional VA psychiatric examination that includes 
psychological testing.  The VA examiner in March 1999, 
however, determined that psychological testing was not 
necessary to diagnosis the veteran's psychiatric symptoms.  
In light of the opinion of the medical professional, the 
Board finds that remand of the case to obtain psychological 
testing is not appropriate.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

The veteran's representative also contends that the case 
should be remanded on the basis that the RO incorrectly 
applied the provisions of the Veterans' Benefits 
Administration Manual M21-1 (hereafter Manual M21-1) in 
determining whether service connection was warranted for 
PTSD.  He stated that the Manual M21-1 instructions relied on 
the diagnostic criteria contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), and that the DSM-III-R has been replaced 
by the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) in diagnosing mental impairments.  He 
argues that the case should be remanded for examination and a 
diagnosis based on the DSM-IV criteria.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131.  Prior to the 
initial promulgation of 38 C.F.R. § 3.304(f) in 1993, 
entitlement to service connection for PTSD was determined by 
applying the provisions of the Manual M21-1, which required 
essentially the same elements as those included in the 1993 
version of 38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997), citing Manual M21-1, Subchapter XII,  
50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the DSM-III-R, which 
defined and required specific symptomatology and stressors in 
diagnosing PTSD.  Effective in November 1996, VA adopted the 
diagnostic criteria in the DSM-IV for evaluating mental 
disorders.  38 C.F.R. § 4.130.  

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  In determining whether the 
occurrence of the claimed in-service stressor was supported 
by credible evidence, if the claimed in-service stressor was 
related to combat, service department evidence that the 
veteran served in combat was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the in-
service stressor.  The regulation made no reference to any 
criteria, in terms of the sufficiency of the symptomatology 
or stressor, to be applied in determining if the veteran has 
PTSD.

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that imposes requirements over and above those included in 
38 C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of 
PTSD by a mental health professional, regardless of whether 
the diagnosis is based on DSM-III-R or DSM-IV, must be 
presumed to concur with the applicable diagnostic criteria 
for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  64 Fed. Reg. 
32807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f)).  
The change in the regulation was effective March 7, 1997, the 
date of the Court's decision in Cohen.  

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the veteran did not serve in combat, 
the record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

The veteran claimed entitlement to service connection for 
PTSD in November 1996, after VA adopted the DSM-IV criteria 
in evaluating mental disorders.  The March 1997 VA 
examination, on which the RO relied in determining that the 
veteran did not have PTSD, was also conducted following the 
adoption of the DSM-IV criteria.  The RO denied service 
connection for PTSD because the psychiatric examiner 
determined that the veteran did not currently meet the 
diagnostic criteria.  There is no indication that the RO 
relied on the Manual M21-1 provisions or any factors, other 
than the examiner's diagnostic assessment, in denying service 
connection.  The Board finds, therefore, that remand of the 
case for re-examination is not appropriate.

In the November 1998 statement of the case and the April 1999 
supplemental statement of the case, the RO provided the 1993 
version of the regulation to the veteran, and the RO has not 
informed the veteran of the content of the revised regulation 
that was retroactively effective to March 1997.  The 1993 
version of the regulation required a "clear diagnosis" of 
PTSD, without specifying any diagnostic criteria, and the 
revised regulation requires that the diagnosis be rendered in 
accordance with the diagnostic criteria in DSM-IV.  Because 
the veteran's claim was filed and adjudicated following the 
adoption of the DSM-IV criteria, the change in the regulation 
has no affect on the outcome of the veteran's case; the DSM-
IV criteria were applied in determining whether the veteran 
had a "clear diagnosis" of PTSD.  The examiner conducting the 
March 1999 VA examination clearly laid out those criteria in 
determining whether the veteran had PTSD.  The veteran's 
representative has made clear through his arguments that he 
was aware of the DSM-IV criteria and the effect of the 
Court's decision in Cohen.  The Board finds, therefore, that 
remand of the case for consideration of the revised 
regulation is not warranted, and that the Board can consider 
the revised regulation without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384 (1993).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

In the instant case neither the old or new version of 38 
C.F.R. § 3.304(f), is more favorable to the veteran.  As will 
be discussed below, the preoponderance of the evidence is 
against a finding that he currently has PTSD under either 
version of that regulation.

The service medical records are silent for any complaints or 
clinical findings pertaining to a psychiatric disorder, and 
the veteran does not claim otherwise.  His service records 
show that he served in Vietnam from May 1969 to May 1970, and 
that he received the Vietnam Service Medal; the Bronze Star 
Medal with two oak leaf clusters and a "V" device; an Air 
Medal with "V" device; the Purple Heart with one oak leaf 
cluster; and the Vietnam Campaign Medal with device.

The veteran initially claimed entitlement to VA compensation 
benefits in October 1972, at which time he made no reference 
to any psychiatric complaints.

In December 1996 the veteran was asked to provide information 
on the in-service events that he found to be the most 
distressing, including details of those events.  The veteran 
did not respond to that request.

VA treatment records show that the veteran initially sought 
treatment for his claimed PTSD symptoms in July 1996.  The 
treating physician at that time noted that the veteran had 
been referred to the VA medical center (MC) for a PTSD 
evaluation by the Vietnam Veterans Outreach Readjustment 
Counseling Center (Vet Center), which lead the veteran to 
believe that he had PTSD.  The physician also stated that the 
referral lead the veteran to believe that he might have an 
endorsement for taking sick leave from his employment.

The veteran complained of irritability on the job, and fear 
that he would lose control and do something that would 
jeopardize his pending retirement.  He also indicated that he 
was interested in receiving compensation from VA.  Following 
the psychiatric interview the physician stated that he was 
unable to find evidence of any disorder of recent onset, and 
that he found little evidence of PTSD resulting from the 
veteran's Vietnam service or anything else.  The physician 
provided diagnoses of a situational reaction versus dysthymia 
versus an affective disorder versus a personality disorder.

The veteran began treatment in August 1996 with diagnoses of 
depression, not otherwise specified (dysthymia or a 
questionable history of a major depressive disorder; PTSD, 
provisional, in remission; and alcohol and marijuana 
dependence, in sustained full remission.  He reported having 
had combat-related dreams and flashbacks in the past, but 
none recently.  He denied having a hyperstartle response, 
hypervigilance, withdrawal from friends, or emotional 
numbing.  He continued to receive treatment with those 
diagnoses through August 1997.  A July 1997 treatment record 
indicates that he had PTSD, apparently based on the veteran's 
report of reliving his Vietnam experiences after certain 
stimulation.  The treating physician in August 1997 gave an 
assessment of a history of PTSD.

During a March 1997 VA psychiatric examination the veteran 
complained of angering easily, which caused problems with his 
employment and resulted in his early retirement; not being 
able to maintain relationships with women, having been 
married four times; difficulty sleeping; having had 
flashbacks in the past, but none recently; and occasional 
depression.  Based on the clinical interview and review of 
the veteran's medical records, the examiner provided a 
diagnosis of depression, not otherwise specified.  She also 
stated that although it appeared that the veteran met the 
diagnostic criteria for PTSD at one time, he currently had 
only residual symptoms.

The July 1996 assessment prepared by the veteran's counselor 
at the Vet Center indicates that he may have had "some degree 
of PTSD issues to deal with."  The veteran had reported 
having excessive anger, sleep disturbance, appetite 
fluctuations, and nightmares, all of which were triggered by 
work-related conflicts.  The initial assessment was to rule 
out PTSD and depression.  During an August 1996 case review, 
the treatment team described the veteran as having PTSD 
symptoms.  He continued to participate in group therapy 
through August 1997, with no further diagnostic assessment.

In November 1997 the veteran was again asked to describe the 
in-service events that he found the most upsetting, and to 
provide a medical release for treatment he reported to have 
received in the past.  In a June 1998 statement he asked that 
his claim be adjudicated based on the evidence of record, and 
he did not provide any information regarding any stressful 
events.

The RO provided the veteran an additional psychiatric 
examination in March 1999 for the specific purpose of 
determining whether his history and psychiatric symptoms met 
the diagnostic criteria for PTSD.  Based on a comprehensive 
review of the veteran's military, social, and employment 
history, the psychiatric interview, and review of the case 
file, the examiner provided diagnoses of a mood disorder, not 
otherwise specified, and alcohol dependence, in remission for 
10.5 years.  The examiner stated that if any psychiatric 
symptoms were present, they were transient and predictable 
reactions to psychosocial stressors.  She stated that the 
veteran had no more than a slight impairment in social and 
industrial functioning.

The examiner also stated that the veteran's history and 
symptoms did not meet the diagnostic criteria for PTSD.  She 
found that he had experienced stressful events in combat, 
that he re-experienced those events, and that he demonstrated 
symptoms of increased arousal.  She also found, however, that 
he had not demonstrated sufficient symptoms of persistent 
avoidance of stimuli associated with the trauma, or that the 
symptoms caused clinically significant distress or impairment 
in social, occupational, or other areas of functioning.  She 
also stated that she was unable to associate any of his 
stressors with his current symptoms, which related to his 
employment and numerous marriages.

The Board has reviewed the evidence of record and finds that 
service connection for PTSD is not warranted because the 
medical evidence does not show a clear or substantiated 
diagnosis of PTSD.  Although the VA and Vet Center treatment 
records indicate that he had symptoms of PTSD and he was 
given a provisional diagnosis of PTSD, those records do not 
include an analysis of his clinical symptoms in terms of any 
diagnostic criteria for PTSD, nor do they include the 
therapists rationale for giving the diagnosis.  Those records 
are, therefore, of limited probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379 (1998) (the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence).

The VA examiner in March 1997 found that the veteran's 
history and symptoms did not meet the diagnostic criteria for 
PTSD, although he appeared to have qualified for a diagnosis 
of PTSD in the past.  That assessment was apparently based on 
the diagnosis of PTSD found in the veteran's medical records, 
and/or his report of having had flashbacks in the past.  As 
shown above, the medical records are of limited probative 
value in determining whether the veteran has PTSD.  Although 
the examiner stated that the veteran had residual symptoms of 
PTSD, she determined that he did not have sufficient symptoms 
to support the diagnosis.

The examiner in March 1999 found, based on a review of the 
case file, that the veteran's history and symptoms did not 
meet the diagnostic criteria for PTSD.  In addition, she 
found that if any psychiatric symptoms were present, they 
were transient and predictable reactions and resulted in no 
more than a slight impairment of functioning.  The examiner 
analyzed all of the diagnostic criteria applicable to PTSD 
and found that the veteran did not demonstrate sufficient 
symptoms to support the diagnosis.

The reports of the March 1997 and March 1999 examinations, 
which were based on a review of the relevant medical records 
as well as a psychiatric evaluation, are of high probative 
value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an 
opinion that is based on review of the entire record is more 
probative than an opinion that is based on the veteran's 
reported history).  In addition, the probative value of the 
examination reports is higher than the treatment records 
because the examiners provided analyses of the relevant 
diagnostic criteria and their rationale for not rendering the 
diagnosis.  The Board finds, therefore, that the most 
probative evidence shows that the veteran does not have PTSD, 
and that a clear or substantiated diagnosis of PTSD is not 
shown.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence).  The Board has 
determined, therefore, that the preponderance of the evidence 
is against a finding that the veteran currently has PTSD, and 
therefore that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

